At a previous term of the court the appeal herein was dismissed for want of necessary matters in the record showing that the jurisdiction of this court had attached. These defects have been supplied and the case will be disposed of on its merits.
There is but one question necessary to be noticed, to-wit: want of jurisdiction of the Criminal District Court of Bowie county to entertain jurisdiction of and try the case, which is a misdemeanor and not one of those classes of cases of which the County Court had exclusive original jurisdiction. By the act of the Fourth Called Session of the Thirty-fifth Legislature the Criminal District Court of Bowie county was created and given original jurisdiction of misdemeanors in which the County Court had original exclusive jurisdiction to try. This being a case in which the County Court did not have this exclusive original jurisdiction, did not authorize the Criminal District Court to try it. It is not an appeal from the Justice Court to that court, therefore, the Criminal District Court did not have jurisdiction. This matter is discussed by Judge Lattimore in the companion case of Eaton v. State, No. 5408 this day decided. For the reasons there given the judgment herein will be reversed and the prosecution ordered dismissed.
Reversed and dismissed.